COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

 Cause number:                       01-16-00986-CR & 01-16-00987-CR
 Style:                              Virgil James Lackey
                                     v State of Texas
 Date motion filed*:                 December 8, 2017
 Type of motion:                     Motion to Withdraw as Counsel
 Party filing motion:                Lana Gordon
 Document to be filed:

Is appeal accelerated?         No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                0             Current Due date:
           Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            Lana Gordon’s motion to withdraw as counsel for appellant is denied for failure to comply with Texas Rule
            of Appellate Procedure 6.5 and 48.4. See TEX. R. APP. P. 6.5, 48.4.

Judge's signature:       /s/ Sherry Radack
                                                       Acting for the Court

Panel consists of        ____________________________________________

Date: December 21, 2017